Exhibit 10.1 

 

BUSINESS FINANCING MODIFICATION AGREEMENT

 

This Business Financing Modification Agreement is entered into as of February
26, 2016, by and between Socket Mobile, Inc. (the “Borrower”) and Western
Alliance Bank, an Arizona corporation (“Lender”).

 

1. DESCRIPTION OF EXISTING INDEBTEDNESS: Among other indebtedness which may be
owing by Borrower to Lender, Borrower is indebted to Lender pursuant to, among
other documents, a Business Financing Agreement, dated February 27, 2014, by and
between Borrower and Lender, as may be amended from time to time (the “Business
Financing Agreement”). Capitalized terms used without definition herein shall
have the meanings assigned to them in the Business Financing Agreement.

 

Hereinafter, all indebtedness owing by Borrower to Lender shall be referred to
as the “Indebtedness” and the Business Financing Agreement and any and all other
documents executed by Borrower in favor of Lender shall be referred to as the
“Existing Documents.”

 

2. DESCRIPTION OF CHANGE IN TERMS.

 

A.Modification to Business Financing Agreement:

 

i)Subsection 1.9 is hereby amended to read as follows:

 

1.9Cash Management Services. Borrower may use availability hereunder up to the
Cash Management Sublimit for Lender's cash management services, which may
include merchant services, direct deposit of payroll, business credit card, and
check cashing services identified in various cash management services agreements
related to such services (the "Cash Management Services"). The entire Cash
Management Sublimit will be treated as an Advance for purposes of determining
availability under the Domestic Credit Limit and shall decrease, on a
dollar-for-dollar basis, the amount available for other Advances. The Cash
Management Services shall be subject to additional terms set forth in applicable
cash management services agreements.

ii)Subsection 1.10 is hereby amended to read as follows:

1.10Foreign Exchange Facility. Subject to and upon the terms and conditions of
this Agreement and any other agreement that Borrower may enter into with Lender
in connection with foreign exchange transactions (“FX Contracts”) and subject to
the availability under the Domestic Credit Limit and the Domestic Borrowing
Base, Borrower may request Lender to enter into FX Contracts with Borrower,
which shall be due no later than the Maturity Date unless cash secured on terms
satisfactory to Lender. Borrower shall conduct all its United States foreign
currency exchange business through Lender. Borrower shall pay any standard
issuance and other fees that Lender notifies Borrower will be charged for
issuing and processing FX Contracts for Borrower. The FX Amount shall at all
times be equal to or less than FX Sublimit. The “FX Amount” shall equal the
amount determined by multiplying (i) the aggregate amount, in United States
Dollars, of FX Contracts between Borrower and Lender outstanding as of any date
of determination by (ii) the applicable Foreign Exchange Reserve Percentage as
of such date. The “Foreign Exchange Reserve Percentage” shall be a percentage as
determined by Lender, in its sole discretion from time to time. If at any time
the EXIM Line of Credit is terminated or otherwise ceases to exist, Borrower
shall immediately secure in cash all obligations under the Foreign Exchange
Facility on terms acceptable to Lender.

iii)Subsection 2.2 (e) is hereby amended to read as follows:

 

(e)Cash Management and FX Forward Contract Fees. Borrower shall pay to Lender
fees in connection with the Cash Management Services and the FX Forward
Contracts as determined in accordance with Lender’s standard fees and charges
then in effect for such activity.

 

 





iv)Subsections 4.8 (g) and 4.8 (h) are hereby amended to read as follows:

 

(g)Within 10 days after the end of each calendar month, (i) a domestic borrowing
base certificate, in form and substance satisfactory to Lender and in
substantially the form attached hereto as Exhibit B, setting forth Domestic
Eligible Receivables and Receivable Amounts thereof as of the last day of the
preceding reporting period, and (ii) an EXIM borrowing base certificate, in form
and substance satisfactory to Lender and in substantially the form attached
hereto as Exhibit C, setting forth EXIM Eligible Receivables and Receivable
Amounts thereof, as of the last day of the preceding reporting period.

(h)Within 10 days after the end of each calendar month, a detailed aging of
Borrower’s receivables by invoice or a summary aging by account debtor,
separating domestic receivables and EXIM receivables, together with payable
aging, inventory analysis, deferred revenue report, and such other matters as
Lender may request.

v)Subsection 4.12 (a) is hereby amended to read as follows:

 

(a)Asset Coverage Ratio not at any time less than 1.75 to 1.00, to be evaluated
at the end of each month.

 

vi)The following defined terms in Section 12.1 entitled “Definitions” are hereby
amended or inserted thereunder as follows:

 

“Cash Management Sublimit” means $100,000.

 

“Domestic Credit Limit” means $2,000,000, which is intended to be the maximum
amount of Advances at any time outstanding with respect to Domestic Eligible
Receivables.

 

“Domestic Overadvance” means at any time an amount equal to the greater of (a)
the amount (if any) by which the total amount of the outstanding Advances with
respect to Domestic Eligible Receivables (including deemed Advances with respect
to the FX Sublimit and the total amount of the Cash Management Sublimit) exceeds
the lesser of the Domestic Credit Limit or the Domestic Borrowing Base, or (b)
the amounts (if any) by which the total amount of the outstanding deemed
Advances with respect to the FX Sublimit plus the Cash Management Sublimit
exceeds the Subfacility Maximum.

 

“EXIM Credit Limit” means $500,000, which is intended to be the maximum amount
of Advances at any time outstanding with respect to EXIM Eligible Receivables.

 

“FX Sublimit” means $50,000.00.

 

"Maintenance Fee" means the amount equal to 0.10 (%) percentage points per month
of the ending daily Account Balance for the relevant period.

 

“Maturity Date” means (i) for Advances under the Domestic Line of Credit,
February 27, 2018, and (ii) for Advances under the EXIM Line of Credit, February
27, 2018, or such earlier date as Lender shall have declared the Obligations
immediately due and payable pursuant to Section 7.2.

 

“Prime Rate” means the greater of 3.25% per year or the Prime Rate published in
the Money Rates section of the Western Edition of The Wall Street Journal, or
such other rate of interest publicly announced from time to time by Lender as
its Prime Rate. Lender may price loans to its customers at, above, or below the
Prime Rate. Any change in the Prime Rate shall take effect at the opening of
business on the day specified in the public announcement of a change in the
Prime Rate.

 



 



 

 

"Subfacility Maximum" means $150,000.

vii)Subsection 14.3 is hereby amended to read as follows:

 

1.1          14.3     The matters that shall not be subject to a reference are
the following: (i) nonjudicial foreclosure of any security interests in real or
personal property, (ii) exercise of self-help remedies (including, without
limitation, set-off), (iii) appointment of a receiver, (iv) temporary,
provisional or ancillary remedies (including, without limitation, writs of
attachment, writs of possession, temporary restraining orders or preliminary
injunctions), and (v) any Claims relating to the EXIM Line of Credit. This
reference provision does not limit the right of any party to exercise or oppose
any of the rights and remedies described in clauses (i) and (ii) or to seek or
oppose from a court of competent jurisdiction any of the items described in
clauses (iii) and (iv). The exercise of, or opposition to, any of those items
does not waive the right of any party to a reference pursuant to this reference
provision as provided herein.

3. CONSISTENT CHANGES. The Existing Documents are each hereby amended wherever
necessary to reflect the changes described above.

 

4. PAYMENT OF FEES. Borrower shall pay Lender the Domestic Facility Fee in the
amount of $20,000, the EXIM Facility Fee in the amount of $5,000, and the Due
Diligence Fee in the amount of $600, plus all out-of-pocket expenses.

 

5. NO DEFENSES OF BORROWER/GENERAL Release. Borrower agrees that, as of this
date, it has no defenses against the obligations to pay any amounts under the
Indebtedness. Each of Borrower and Guarantor (each, a “Releasing Party”)
acknowledges that Lender would not enter into this Business Financing
Modification Agreement without Releasing Party’s assurance that it has no claims
against Lender or any of Lender’s officers, directors, employees or agents.
Except for the obligations arising hereafter under this Business Financing
Modification Agreement, each Releasing Party releases Lender, and each of
Lender’s and entity’s officers, directors and employees from any known or
unknown claims that Releasing Party now has against Lender of any nature,
including any claims that Releasing Party, its successors, counsel, and advisors
may in the future discover they would have now had if they had known facts not
now known to them, whether founded in contract, in tort or pursuant to any other
theory of liability, including but not limited to any claims arising out of or
related to the Agreement or the transactions contemplated thereby. Releasing
Party waives the provisions of California Civil Code section 1542, which states:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

The provisions, waivers and releases set forth in this section are binding upon
each Releasing Party and its shareholders, agents, employees, assigns and
successors in interest. The provisions, waivers and releases of this section
shall inure to the benefit of Lender and its agents, employees, officers,
directors, assigns and successors in interest. The provisions of this section
shall survive payment in full of the Obligations, full performance of all the
terms of this Business Financing Modification Agreement and the Agreement,
and/or Lender’s actions to exercise any remedy available under the Agreement or
otherwise.

6. CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Indebtedness, Lender is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Documents. Except as
expressly modified pursuant to this Business Financing Modification Agreement,
the terms of the Existing Documents remain unchanged and in full force and
effect. Lender’s agreement to modifications to the existing Indebtedness
pursuant to this Business Financing Modification Agreement in no way shall
obligate Lender to make any future modifications to the Indebtedness. Nothing in
this Business Financing Modification Agreement shall constitute a satisfaction
of the Indebtedness. It is the intention of Lender and Borrower to retain as
liable parties all makers and endorsers of Existing Documents, unless the party
is expressly released by Lender in writing. No maker, endorser, or guarantor
will be released by virtue of this Business Financing Modification Agreement.
The terms of this paragraph apply not only to this Business Financing
Modification Agreement, but also to any subsequent Business Financing
modification agreements.

 



 



 

7. CONDITIONS. The effectiveness of this Business Financing Modification
Agreement is conditioned upon payment of the Domestic Facility Fee, the EXIM
Facility Fee, and the Due Diligence Fee.

 

8. NOTICE OF FINAL AGREEMENT. BY SIGNING THIS DOCUMENT EACH PARTY REPRESENTS AND
AGREES THAT: (A) THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN
THE PARTIES, (B) THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES, AND
(C) THIS WRITTEN AGREEMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS OF THE PARTIES.

 

9. COUNTERSIGNATURE. This Business Financing Modification Agreement shall become
effective only when executed by Lender and Borrower.

 

 



BORROWER: LENDER:    

SOCKET MOBILE, INC.


WESTERN ALLIANCE BANK,
an Arizona corporation

 

By /s/ David W. Dunlap
Name: David W. Dunlap
Title: CFO



 

By /s/ Darin Cunningham
Name:Darin Cunningham
Title: AVP

 

 



 

 

 

